Exhibit 10.3

 

second amendment to AMENDED AND RESTATED credit AGREEMENT

 

This Second Amendment to Amended and Restated Credit Agreement dated as of
June 29, 2015 (this “Amendment”), is made by and among American AgCredit, PCA,
in its capacity as agent under the Credit Agreement referred to below (in such
capacity, “Agent”), the “Lenders” under and as defined in such Credit Agreement,
Royal Hawaiian Orchards, L.P., a Delaware limited partnership (“RHO”), Royal
Hawaiian Resources, Inc., a Hawaii corporation (“RHR”), Royal Hawaiian Services,
LLC, a Hawaii limited liability company (“RHS”), and Royal Hawaiian Macadamia
Nut, Inc., a Hawaii corporation (“RHMN” and, together with RHO, RHR, and RHS,
collectively “Borrowers” and each, a “Borrower” and, together with any other
“Credit Party” under and as defined in the Credit Agreement, the “Credit
Parties”), and RHO, as Borrower Representative, with reference to the following:

 

RECITALS

 

A.     Agent, Lenders, and the Credit Parties are parties to that certain
Amended and Restated Credit Agreement, dated as of March 27, 2015, as amended by
a First Amendment to Amended and Restated Credit Agreement dated as of June 15,
2015 (as it may be further amended, restated, modified or supplemented from time
to time, the “Credit Agreement”).

 

B.     The Credit Parties have requested that Agent and Lenders agree to amend
the terms of the Credit Agreement, and Agent and Lenders are willing to do so on
the terms and conditions set forth in this Amendment.

 

In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

ARTICLE I
ACKNOWLEDGMENTS AND AGREEMENTS

 

Section 1.1     Affirmation of Recitals; Defined Terms. Each Credit Party
acknowledges and confirms that each of the recitals set forth above is true and
correct. Capitalized terms used in this Amendment without being defined shall
have the meaning given to those terms in the Credit Agreement (including any new
or modified terms arising out of this Amendment).

 

Section 1.2     Outstanding Indebtedness. Each Credit Party acknowledges and
confirms that all amounts owed by the Credit Parties to Agent and Lenders under
the Loan Documents are duly and validly owing and that such amounts are not
subject to any defense, counterclaim, recoupment or offset of any kind.

 

Section 1.3     Amendment Fee. Agent and Lenders have determined not to charge
Borrowers a fee in connection with this Amendment. Agent and Lenders reserve the
right to charge a fee in connection with any future amendment, waiver, consent,
or other accommodation provided to Borrowers.

 

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE II
AMENDMENTS TO CREDIT AGREEMENT

 

Section 2.1     Amendment of Section 8.15(a). Section 8.15(a) is hereby amended
to read as follows:

 

(a)      Consolidated EBITDA. Borrowers shall not permit Consolidated EBITDA for
the four-quarter period ending on September 30, 2015 and for the four-quarter
period ending on the last day of each fiscal quarter thereafter to be less than
as set forth below:

  

Fiscal Quarter Ending On

Minimum Consolidated EBITDA    

September 30, 2015

$1,500,000

December 31, 2015

$3,000,000

March 31, 2016

$3,500,000

June 30, 2016

$4,000,000

September 30, 2016 and each fiscal quarter thereafter

$5,000,000

 

ARTICLE III
CONDITIONS TO EFFECTIVENESS

 

Section 3.1     Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions:

 

(a)     receipt by Agent of duly executed counterparts of this Amendment from
each Credit Party and all Lenders; and

 

(b)     satisfaction of all conditions precedent set forth in any closing
checklist delivered by Agent to Borrowers; and

 

(c)     if required by Agent, Borrowers shall have paid all reasonable and
documented out-of-pocket costs and expenses of Agent and Lenders in connection
with this Amendment, the Loan Documents and the transactions contemplated hereby
including an estimate of such costs anticipated in connection with closing (it
being understood that if Agent elects not to require payment prior to closing,
Borrowers shall promptly pay such amounts upon being billed therefor by Agent).

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.1     Representations and Warranties. Each Credit Party hereby
represents and warrants to Agent and Lenders that, as of the date hereof, (a)
each Credit Party has the legal power and authority to execute and deliver this
Amendment; (b) the officers of each Credit Party executing this Amendment have
been duly authorized to execute and deliver the same and bind each Credit Party
with respect to the provisions hereof; (c) the execution and delivery hereof by
each Credit Party and the performance and observance by each Credit Party of the
provisions hereof do not violate or conflict with any organizational document of
any Person party hereto or any law applicable to any Credit Party or result in a
breach of any provision of or constitute a default under any other agreement,
instrument or document binding upon or enforceable against any Credit Party;
(d)  no Default or Event of Default exists under the Credit Agreement, nor will
any occur immediately after the execution and delivery of this Amendment or by
the performance or observance of any provision hereof; (e) no Credit Party is
aware of any claim or offset against, or defense or counterclaim to, any of
their obligations or liabilities under the Credit Agreement or any other Loan
Document; (f) this Amendment and each document executed by any Credit Party in
connection herewith constitute the valid and binding obligations of the
applicable Credit Party, enforceable against such Credit Party in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability; and (g)
each of the representations and warranties made by such Credit Party in the
Credit Agreement and in the other Loan Documents is true and correct in all
material respects on and as of such date to the same extent as though made on
and as of such date, except to the extent that any thereof expressly relate to
an earlier date, in which case, such representations and warranties were true
and correct in all material respects on and as of such earlier date.

 

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

Section 4.2     Release. Each Credit Party hereby releases, remises, acquits and
forever discharges Agent and each of Lenders and their respective employees,
agents, representatives, consultants, attorneys, fiduciaries, officers,
directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions
(collectively, the “Released Parties”), from any and all actions and causes of
action, judgments, executions, suits, debts, claims, demands, liabilities,
obligations, damages and expenses of any and every character, known or unknown,
direct and/or indirect, at law or in equity, of whatsoever kind or nature, for
or because of any matter or things done, omitted or suffered to be done by any
of the Released Parties prior to and including the effectiveness of this
Amendment, and in any way directly or indirectly arising out of or in any way
connected to the Credit Agreement or the Loan Documents (collectively, the
“Released Matters”). Each Credit Party acknowledges that the agreements in this
paragraph are intended to be in full satisfaction of all or any alleged injuries
or damages arising in connection with the Released Matters.

 

Each Credit Party hereby waives the provisions of any statute or doctrine to the
effect that a general release does not extend to claims which the creditor does
not know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor. Without limiting the generality of the foregoing, each Credit Party
hereby waives the provisions of any statute that prevents a general release from
extending to claims unknown by the releasing party, including Section 1542 of
the California Civil Code which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

Each Credit Party acknowledges and understands the rights and benefits conferred
by such a statute or doctrine and the risks associated with waiver thereof, and
after receiving advice of counsel, hereby consciously and voluntarily waives,
relinquishes and releases any and all rights and benefits available thereunder,
insofar as they apply, or may be construed to apply, to each release set forth
herein or contemplated hereby. In so doing, each Credit Party expressly
acknowledges and understands that it may hereafter discover facts in addition to
or different from those that it now believes to be true with respect to the
subject matter of the disputes, claims and other matters released herein, but
expressly agrees that it has taken these facts and possibilities into account in
electing to make and to enter into this release, and that the releases given
herein shall be and remain in effect as full and complete releases
notwithstanding the discovery or existence of any such additional or different
facts or possibilities.

 

This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release. Each
Credit Party acknowledges that the release contained herein constitutes a
material inducement to Agent and each of the Lenders to enter into this
Amendment and that Agent and those Lenders would not have done so but for
Agent’s and each Lender’s expectation that such release is valid and enforceable
in all events.

 

Section 4.3     Covenant Not to Sue. Each Credit Party, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Released Party that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any Released Matter.
If any Credit Party or any of its successors, assigns or other legal
representatives violates the foregoing covenant, such Credit Party, for itself
and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Released Party may sustain as a result of
such violation, all attorneys’ fees and costs incurred by any Released Party as
a result of such violation.

 

Section 4.4     Loan Documents Unaffected. Except as otherwise specifically
provided herein, all provisions of the Credit Agreement and the other Loan
Documents shall remain in full force and effect and be unaffected hereby. The
parties hereto acknowledge and agree that this Amendment constitutes a “Loan
Document” under the terms of the Credit Agreement.

 

Section 4.5     Guarantor Acknowledgement. Any Guarantor, by signing this
Amendment:

 

(a)     consents and agrees to and acknowledges the terms of this Amendment;

 

(b)     acknowledges and agrees that all of the Loan Documents to which
Guarantor is a party or otherwise bound shall continue in full force and effect
and that all of Guarantor’s obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment;

 

(c)     represents and warrants to Agent and Lenders that all representations
and warranties made by Guarantor and contained in this Amendment or any other
Loan Document to which it is a party are true and correct in all material
respects on and as of the date of this Amendment to the same extent as though
made on and as of such date, except to the extent that any thereof expressly
relate to an earlier date; and

 

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

(d)     acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, Guarantor’s consent to this Amendment
is not required under the terms of the Credit Agreement or any other Loan
Document or as a matter of law, and (ii) nothing in the Credit Agreement, this
Amendment or any other Loan Document shall be deemed to require the consent of
Guarantor to any future amendments to, modifications of, consents under, or
forbearances or waivers with regard to, the Credit Agreement.

 

Section 4.6     Costs, Expenses and Taxes.     Borrowers agree to pay on demand
all reasonable and documented out-of-pocket costs and expenses of Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder, including the reasonable and documented
fees and out-of-pocket expenses of counsel for Agent with respect thereto and
with respect to advising Agent as to its rights and responsibilities hereunder
and thereunder. Borrowers further agree to pay on demand all reasonable and
documented out-of-pocket costs and expenses, if any (including reasonable and
documented counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this Amendment
and any other instruments and documents to be delivered hereunder, including
reasonable and documented counsel fees and expenses in connection with the
enforcement of rights under this section. In addition, Borrowers shall pay any
and all stamp and other taxes payable or determined to be payable in connection
with the execution and delivery of this Amendment and any other instruments and
documents to be delivered hereunder, and agrees to save Agent harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes. The foregoing agreements shall be in addition to and
not in lieu of any similar obligations under the Loan Documents.

 

Section 4.7     No Other Promises or Inducements. There are no promises or
inducements that have been made to any party hereto to cause such party to enter
into this Amendment other than those that are set forth in this Amendment. This
Amendment has been entered into by each Credit Party freely, voluntarily, with
full knowledge, and without duress, and, in executing this Amendment, no Credit
Party is relying on any other representations, either written or oral, express
or implied, made to any Credit Party by Agent or any Lender. Each Credit Party
agrees that the consideration received by each Credit Party under this Amendment
has been actual and adequate.

 

Section 4.8     No Course of Dealing. Each Credit Party acknowledges and agrees
that, (a) this Amendment is not intended to, nor shall it, establish any course
of dealing between the Credit Parties, Agent and Lenders that is inconsistent
with the express terms of the Credit Agreement or any other Loan Document, (b)
notwithstanding any course of dealing between the Credit Parties, Agent and
Lenders prior to the date hereof, except as set forth herein, Lenders shall not
be obligated to make any Loan, except in accordance with the terms and
conditions of this Amendment and the Credit Agreement, and (c) neither Agent nor
Lenders shall be under any obligation to forbear from exercising any of their
respective rights or remedies upon the occurrence of any Default or Event of
Default other than those that have been waived under this Amendment. Nothing
herein modifies the agreements among Agent and Lenders with respect to the
exercise of their respective rights and remedies under the terms of the Credit
Agreement.

 

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

Section 4.9     No Waiver. Each Credit Party acknowledges and agrees that (a)
except as expressly provided herein, this Amendment shall not operate as a
waiver of any right, power or remedy of Agent or Lenders under the Credit
Agreement or any other Loan Document, nor shall it constitute a continuing
waiver at any time, and (b) nothing herein shall in any way prejudice the rights
and remedies of Agent or Lenders under the Credit Agreement, any Loan Document
or applicable law. In addition, Agent and Lenders shall have the right to waive
any condition or conditions set forth in this Amendment, the Credit Agreement or
any other Loan Document, in their sole discretion, and any such waiver shall not
prejudice, waive or reduce any other right or remedy that Agent or Lenders may
have against any Credit Party.

 

Section 4.10     Reaffirmation. Each Credit Party, as debtor, grantor, pledgor,
guarantor, assignor, or in any other similar capacity in which such Credit Party
grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (a) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (b) to the extent such Person granted liens on or security
interests in any of its property pursuant to any such Loan Document as security
for the Obligations under or with respect to the Loan Documents, ratifies and
reaffirms such grant of security interests and liens and confirms and agrees
that such security interests and liens hereafter secure all of the Obligations
as amended hereby. Each Credit Party hereby acknowledges that each of the Loan
Documents remains in full force and effect and is hereby ratified and
reaffirmed. The execution of this Amendment shall not operate as a waiver of any
right, power or remedy of Agent or any Lender, constitute a waiver of any
provision of any of the Loan Documents or serve to effect a novation of the
Obligations. Each Credit Party acknowledges that all references in the Credit
Agreement to the “Agreement” or the “Credit Agreement” shall mean the Credit
Agreement, as amended hereby, and all references in the Loan Documents to the
“Credit Agreement” shall mean the Credit Agreement, as amended hereby.

 

Section 4.11     Modification; Waiver. This Amendment may not be modified
orally, but only by an agreement in writing signed by the parties hereto. Any
provision of this Amendment can be waived, amended, supplemented or modified by
written agreement of the parties hereto.

 

Section 4.12     Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICTS OF LAWS.

 

Section 4.13     Entire Agreement. This Amendment sets forth the entire
agreement and understanding among the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements, and undertakings of
every kind and nature among them with respect to the subject matter hereof.

 

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

Section 4.14     Counterparts; Facsimile or Electronic Transmission of
Signature. This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. The
manual signature of any party hereto that is transmitted to any other party or
its counsel by facsimile or electronic transmission shall be deemed for all
purposes to be an original signature.

 

Section 4.15     Severability of Provisions; Captions; Attachments;
Interpretation. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The captions to Sections and subsections herein are inserted
for convenience only and shall be ignored in interpreting the provisions of this
Amendment. Each schedule or exhibit attached to this Amendment shall be
incorporated herein and shall be deemed to be a part hereof. Words in the
singular include the plural and words in the plural include the singular. Use of
the term “includes” or “including,” shall mean “including, but not limited to.”

 

Section 4.16     JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY
COUNTERCLAIM HEREIN

 

[Remainder of page intentionally left blank; signatures begin on following
page.]

 

 

 
- 7 -

--------------------------------------------------------------------------------

 

   

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

  BORROWERS:        

 

ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited partnership

 

       

 

By:

Royal Hawaiian Resources, Inc., a Hawaii corporation, its managing general
partner

 

 

 

 

 

 

By:

/s/ Scott Wallace

 

 

Name:

Scott Wallace

 

 

Title:

President and CEO

 

 

 

 

ROYAL HAWAIIAN RESOURCES, INC., a Hawaii corporation

 

 

 

 

 

 

By:

/s/ Scott Wallace

 

 

Name:

Scott Wallace

 

 

Title:

President and CEO

 

 

 

 

ROYAL HAWAIIAN SERVICES, LLC, a Hawaii limited liability company

 

       

 

By:

Royal Hawaiian Orchards, L.P., a Delaware limited liability company, its member

 

            By: Royal Hawaiian Resources, Inc., a Hawaii corporation, its
managing general partner  

 

 

 

 

 

By:

/s/ Scott Wallace

 

 

Name:

Scott Wallace

 

 

Title:

President and CEO

 

 

 

 

ROYAL HAWAIIAN MACADAMIA NUT, INC., a Hawaii corporation

 

 

 

 

 

 

By:

/s/ Scott Wallace

 

 

Name:

Scott Wallace

 

 

Title:

President and CEO

 

 

 
Signature Page 1

--------------------------------------------------------------------------------

 

 

  BORROWER REPRESENTATIVE:        

 

ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited partnership

 

       

 

By:

Royal Hawaiian Resources, Inc., a Hawaii corporation, its managing general
partner

 

 

 

 

 

 

By:

/s/ Scott Wallace

 

 

Name:

Scott Wallace

 

 

Title:

President and CEO

 

 

 

[Signature Pages Continue]

 

 

 
Signature Page 2

--------------------------------------------------------------------------------

 

 

 

AMERICAN AGCREDIT, PCA, as Agent and Lender

 

 

 

 

 

 

By:

/s/ Janice T. Thede

 

 

Name:

Janice T. Thede

 

 

Title:

Vice President

 



 

Signature Page 3